internal_revenue_service number release date index number ------------------------ ---------------------------------------------- ------------------------------------------ ---------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ---------------- telephone number ------------------ refer reply to cc corp plr-138044-15 date date legend date dear --------------- -------------------------- this letter responds to your representative’s letter dated date requesting that we supplement the private_letter_ruling dated date plr- the prior ruling the material information submitted for consideration is summarized below capitalized or underlined terms not defined in this letter have the meanings assigned to them in the prior ruling the ruling contained in this letter is based upon the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this letter and the ruling contained herein are issued pursuant to section dollar_figure of revproc_2016_1 2016_1_irb_1 regarding a significant issue under sec_355 and only addresses a discrete legal issue involved in the proposed transaction as modified herein this office expresses no opinion as to the overall tax consequences of the transactions described in this letter or as to any issues not specifically addressed by the ruling below supplemental facts the facts as described in the prior ruling are unchanged except that due to a delay in the process of registering the retained controlled stock with the securities exchange commission all open market dispositions will still occur as soon as reasonably possible but in no event later than date as opposed to u years following the date of the distribution plr-138044-15 representations the representations contained in the prior ruling are reaffirmed except for representation which is restated to read as follows the retained controlled stock will be disposed of only through the dispositions described in the proposed transaction as modified herein as soon as a disposition is warranted consistent with the business purposes of the retention with the potential exception of stock award dispositions in settlement of deferred incentive awards all dispositions of the retained controlled stock will be made not later than aa years after the distribution additionally all open market dispositions will occur as soon as reasonably possible but no later than date the retained controlled stock payable with respect to deferred incentive awards which include the deferred director shares will be disposed of in a stock award disposition immediately upon termination of the deferral_period of the respective deferred incentive awards supplemental ruling the supplemental facts submitted will have no adverse impact on the ruling in the prior ruling which remains in full force and effect caveat except as expressly stated in the ruling section herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling plr-138044-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely kevin m jacobs senior technician reviewer branch office of associate chief_counsel corporate cc
